Opinion by
Johnson, J.
It was stipulated that the issue herein is similar in all material respects to that involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that case No. 4327 in entry WHB 03757, reported by the inspector as manifested but not found, was not in fact received by the importer. In accordance with stipulation of counsel and following the decision cited it was held that duty is not assessable upon the case of merchandise reported by the inspector as manifested but not found. The protest was sustained to this extent.